                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW MEXICO

In re:                                               Chapter 11

ROMAN CATHOLIC CHURCH OF THE                         Case No. 18-13027-t11
ARCHDIOCESE OF SANTA FE, a New
Mexico corporation sole,

                        Debtor.

 MOTION FOR ORDER AUTHORIZING SALE OF ESTATE PROPERTY PURSUANT
              TO 11 U.S.C. § 363 (1804 KENTON HIGHWAY)

         The Roman Catholic Church of the Archdiocese of Santa Fe, a New Mexico Corporation

sole, the debtor and debtor-in-possession (the “Debtor”) in the above-captioned Chapter 11

reorganization case (the “Bankruptcy Case”), by counsel, hereby moves for an order authorizing

the Debtor to sell certain real property pursuant to 11 U.S.C. § 363. In support of this Motion, the

Debtor states as follows:

         1.     The Court has jurisdiction over this case and this motion pursuant to 28 U.S.C. §§

157(a), (b)(1), and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(N).

Venue is proper in this District, pursuant to 28 U.S.C. § 1409(a).

         2.     On December 3, 2018 (the “Petition Date”), the Debtor commenced this

Bankruptcy Case by filing a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.

         3.     The Debtor is a debtor-in-possession and is authorized to operate its business

pursuant to 11 U.S.C. §§ 1107(a) and 1108.

         4.     The Debtor is the owner of a one acre lot with a 1,600 sq. ft. rock building on it

located at 1804 Kenton Highway, Seneca, NM (the “Property”). The Property does not have

utilities or access.

         5.     On July 14, 2021, the Debtor and Judy Steen (the “Buyer”) executed a Purchase

Agreement, a copy of which is attached hereto as Exhibit A (the “Contract”). Pursuant to the terms


Case 18-13027-t11       Doc 753     Filed 08/04/21     Entered 08/04/21 10:53:58 Page 1 of 39
of the Contract, which are subject to the approval of this Court, the Buyer has agreed to purchase,

and the Debtor has agreed to sell the Property for $3,000.00 (the “Purchase Price”).

       6.      The Debtor requests that the Court authorize the sale of the Property pursuant to 11

U.S.C. § 363(b).

       7.      Section 363(b) of the Bankruptcy Code authorizes the sale of property of the estate

other than in the ordinary course of business after notice and a hearing. A sale of assets outside the

ordinary course of business is a matter within the Court’s discretion. Courts generally permit a

debtor to sell property of the estate outside the ordinary course where the proposed sale is a sound

exercise of the debtor’s business judgment and when such sale is for fair and reasonable

consideration and is in good faith. See In re Premier Concrete, LLC, 2010 WL 1780046

(Bankr.D.N.M.2010) (citing e.g. In re General Motors Corp., 407 B.R. 463, 493–94

(Bankr.S.D.N.Y 2009); In re Derivium Capital, LLC, 380 B.R. 392, 404 (Bankr.D.S.C.2007); In

re Psychrometric Systems, Inc., 367 B.R. 670, 674 (Bankr.D.Colo.2007).

       8.      In Premier, Judge Jacobvitz outlined a multi-factored test for determining whether

a sale is properly proposed within the debtor’s business judgment:

       Non-exclusive factors used by courts in considering whether to grant a motion to
       sell (as first established In re Lionel, 722 F.2d 1063, 1071–72 (2nd Cir.1983), which
       articulated the “business judgment” test) include: 1) whether there was any
       improper or bad motive involved; 2) whether the price is fair and reasonable and
       whether the transaction occurred at an arm's length; and 3) whether there were
       adequate sales procedures, including proper exposure to the market and fair and
       reasonable notice to all parties in interest. E.g. In re Castre, 312 B.R. 426, 428
       (Bankr.D.Colo.2004); In re Medical Software Solutions 286 B.R. 431, 440–441
       (Bankr.D.Utah 2002). See also In re Allison, 39 B.R. 300, 303 (Bankr.D.N.M. 1984
       (“reasonable and adequate notice must be given to all interested parties,” the
       proposed sale or lease must be “economically reasonable” and that objecting parties
       will not be able to defeat a plan of reorganization)).

Premier at *2 (emphasis supplied).




                                                -2-

Case 18-13027-t11       Doc 753      Filed 08/04/21     Entered 08/04/21 10:53:58 Page 2 of 39
       9.      The sale contemplated by this Motion satisfies all the non-exclusive factors for

determining whether to grant a motion to sell under Premier:

               a.       There is no Bad or Improper Motive Involved. The Debtor is liquidating

       several pieces of real estate, including the Property, in an effort to fund a feasible plan of

       reorganization. The Buyer is not related to Debtor.

               b.       Price is Fair and Reasonable. The Property is difficult to value and market

       because the Property is located in a very rural part of the state, and potential buyers for the

       Property are scarce. The Debtor has obtained a broker’s opinion of value for the Property,

       which estimates the value of the Property to be approximately $250.00. A true and correct

       copy of the broker’s opinion of value is attached hereto as Exhibit B. The Buyer has agreed

       to pay the Purchase Price. This consideration is fair and reasonable under the

       circumstances.

               c.       Transaction Occurs at Arm’s Length. The sale of the Property to Buyer

       under the Contract is the product of negotiation between the Buyer and the Debtor.

               d.       Proper Exposure to the Market. The Property is a small parcel of land in

       one of the most rural areas of the state. The Debtor has not been able to find a broker to

       market the Property.

               e.       Fair and Reasonable Notice to all Parties in Interest. Notice of this Motion

       will be sent to all parties in interest, who will have an opportunity to review the Contract.

       10.     Based on the foregoing, the Debtor has determined that, in its business judgment,

the proposed sale of the Property to Buyer in accordance with the terms of the Contract is for fair

and reasonable consideration, is in good faith, does not unfairly benefit any party in interest, will

maximize the value of the Estate, and should be authorized.



                                                -3-

Case 18-13027-t11       Doc 753      Filed 08/04/21     Entered 08/04/21 10:53:58 Page 3 of 39
       11.     The Debtor requests that the sale of the Property be free and clear of all liens,

claims, and interests with any such liens, claims, and interests to attach to the net sale proceeds

with the same validity, priority, and to the extent that any such liens, claims and interests had on

the Property prior to the closing of the sale pursuant to Section 363(f).

       12.     Grounds exist under Section 363(f) of the Bankruptcy Code for a sale of the

Property free and clear of liens, claims and interests. Section 363(f) of the Bankruptcy Code

provides:

       The trustee may sell property under subsection (b) or (c) of this section free and
       clear of any interest in such property of an entity other than the estate, only if – (1)
       applicable non-bankruptcy law permits sale of such property free and clear of such
       interest; (2) such entity consents; (3) such interest is a lien and the price at which
       such property is to be sold is greater than the aggregate value of all liens on such
       property; (4) such interest is in bona fide dispute; or (5) such entity could be
       compelled, in a legal or equitable proceeding, to accept a money satisfaction of
       such interest.

11 U.S.C. § 363(f).

       13.     Upon information and belief, there are no liens filed of record attaching to the

Property. The Debtor is not aware of any other claims or interests attaching to the Property.

Therefore, the Property should be sold pursuant to the Contract free and clear of all liens, claims,

and interests pursuant to Section 363(f).

       14.     The Debtor requests that the Buyer be determined to be a good-faith purchaser as

contemplated by Section 363(m).

       15.     Pursuant to Section 363(m):

       The reversal or modification on appeal of an authorization under subsection (b)9 or
       (c) of this section of a sale or lease of property does not affect the validity of a sale
       or lease under such authorization to an entity that purchase or leased such property
       in good faith …

11 U.S.C. § 363(m).



                                                 -4-

Case 18-13027-t11       Doc 753      Filed 08/04/21      Entered 08/04/21 10:53:58 Page 4 of 39
       16.     The term “good faith” is not defined in the code but courts have found good-faith

purchasers when they purchase out of their own personal interest, were not solicited by the debtor

or its agents to purchase the property, do not seek to obtain the property by fraud, and are not

acting in a manner grossly unfair to other bidders. See In re Indep. Gas & Oil Producers, Inc., 80

Fed. Appx. 95, at 99 (10th Cir. 2003).

       17.     Upon information and belief, the Buyer seeks to purchase the Property out of her

own personal interest. The Buyer was not solicited by the Debtor or its agents to purchase the

Property, does not seek to obtain the Property by fraud, and submitted her offer to purchase the

Property in an amount and in a manner not unfair to other potential buyers.

       18.     The Debtor requests that the Court waive the 14-day stay of an order resulting from

this Motion otherwise required by Fed. R. Bankr. P. 6004(h).

       WHEREFORE, the Debtor respectfully requests that the Court enter an order:

       A.      Authorizing the sale of the Property pursuant to the terms described in the Contract;

       B.      Approving the Contract and authorizing the Debtor to take any and all actions

necessary to close on the sale on the terms set forth in the Contract, including but not limited to

the execution of a warranty deed in a form acceptable to Debtor and the Buyer;

       C.      Allowing as administrative expense of the Estate and authorizing the Debtor to pay

in full, at closing, all closing costs and expenses pursuant to the terms of the Contract;

       D.      Authorizing the transfer of the Property pursuant to the Contract free and clear of:

(a) all interests in the Property of any entity other than the estate pursuant to Section 363(f)

including but not limited to liens, claims (as defined by Section 101(5) of the Bankruptcy Code),

liabilities, encumbrances, rights, remedies, and restrictions of any kind or nature whatsoever

whether arising before or after the Petition Date, whether in rem or in personam, liquidated or



                                                -5-

Case 18-13027-t11       Doc 753     Filed 08/04/21      Entered 08/04/21 10:53:58 Page 5 of 39
unliquidated, contingent or non-contingent, senior or subordinate, whether at law or equity,

including all claims or rights based on any theory of successor or transferee liability, all

environmental claims, all changes in control provisions, (b) all rights to object or consent to the

effectiveness of the transfer of the Property to the Buyer, and (c) all rights at law or equity

(collectively, “Claims”);

       E.      Finding that all persons and entities who have asserted, could have asserted, or

otherwise may in the future assert a cause of action against the Debtor or the Property relating to

their Claims, be forever barred, estopped, and permanently enjoined from asserting such causes of

action or Claims against the Buyer, her successors in interest, affiliates, and assignees and against

the Property of whatsoever nature;

       F.      Determining that the Buyer is a good faith purchaser of the Property as that term is

used in Section 363(m) of the Bankruptcy Code;

       G.      Retaining exclusive jurisdiction to interpret, enforce and implement the terms and

provisions of the order approving the sale and the Contract;

       H.      Determining that the order approving the sale is not stayed as provided by Rule

6004(h) and the Debtor and the Buyer may close on the sale as set forth in the Contract

immediately; and

       I.      Granting the Debtor all other just and proper relief.


                                                    Respectfully submitted by:

                                                    WALKER & ASSOCIATES, P.C.
                                                    s/filed electronically 08/04/2021
                                                    Thomas D. Walker
                                                    500 Marquette N.W., Suite 650
                                                    Albuquerque, N.M. 87102
                                                    (505) 766-9272
                                                    e-mail: twalker@walkerlawpc.com
                                                    Attorneys for Debtor in Possession

                                                -6-

Case 18-13027-t11       Doc 753      Filed 08/04/21    Entered 08/04/21 10:53:58 Page 6 of 39
In accordance with NM LBR 9036-1 and Fed. R. Civ. P. 5(b)(3), this certifies that service of the
foregoing document was made on August 4, 2021, via the notice transmission facilities of the case
management and electronic filing system of the Bankruptcy Court, on all parties entitled to receive
electronic filings.

s/ filed electronically 08/04/2021
Thomas D. Walker




                                               -7-

Case 18-13027-t11      Doc 753       Filed 08/04/21   Entered 08/04/21 10:53:58 Page 7 of 39
                          EXHIBIT A




Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 8 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 9 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 10 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 11 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 12 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 13 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 14 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 15 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 16 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 17 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 18 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 19 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 20 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 21 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 22 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 23 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 24 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 25 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 26 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 27 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 28 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 29 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 30 of 39
                              Exhibit B




Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 31 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 32 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 33 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 34 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 35 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 36 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 37 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 38 of 39
Case 18-13027-t11   Doc 753   Filed 08/04/21   Entered 08/04/21 10:53:58 Page 39 of 39
